The present application is being examined under the AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard A. Sutkus (43,941) on July 19, 2021.
The application has been amended as follows: 
	In claim 1, at line 14, please replace “from the active data storage layers to”  with - - of a photosensitive or thermosensitive material from the active data storage layers into- - .
In claim 9, at line 12, please replace “from the active data storage layers to”  with - - of a photosensitive or thermosensitive material from the active data storage layers into- - .
In claim 16, at line 12, please replace “from the active data storage layers to”  with - - of a photosensitive or thermosensitive material from the active data storage layers into- - .
The following is an examiner’s statement of reasons for allowance:  The prior art fails to anticipate or fairly teach the claimed storage media with the recited thicknesses and properties resulting from the coextrusion of the polymeric layers which have composition which limit the diffusion of the photosensitive or thermosensitive recording material out of the active/recording layer.    The terminal disclaimers filed 7/19/2021 obviate the obviousness double patenting rejections over the patents issued from the parent and grandparent applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 20, 2021